                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

BENJAMIN BARBER,
                                                         Case No. 3:19-cv-01631-YY
           Plaintiff,
                                                              ORDER TO DISMISS
     v.

STATE OF OREGON; ATTORNEY GENERAL OF
OREGON; DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF OREGON); STATE OF
ALABAMA; ATTORNEY GENERAL FOR ALABAMA,
DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF ALABAMA); STATE OF
ARKANSAS; ATTORNEY GENERAL FOR ARKANSAS,
DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF ARKANSAS); STATE OF
CALIFORNIA; ATTORNEY GENERAL OF
CALIFORNIA; DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF CALIFORNIA); STATE OF
COLORADO; ATTORNEY GENERAL OF
COLORADO; DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF COLORADO; STATE OF
CONNECTICUT; ATTORNEY GENERAL OF
CONNECTICUT; DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF CONNECTICUT); DISTRICT OF
COLUMBIA; ATTORNEY GENERAL OF THE
DISTRICT OF COLUMBIA; DOES 1-1000 (DISTRICT
ATTORNEYS FOR THE DISTRICT OF COLUMBIA);


1 - ORDER TO DISMISS
STATE OF FLORIDA; ATTORNEY GENERAL OF
FLORIDA; DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF FLORIDA); STATE OF
ILLINOIS; ATTORNEY GENERAL OF ILLINOIS;
DOES 1-1000 (DISTRICT ATTORNEYS FOR THE
STATE OF ILLINOIS); STATE OF LOUISIANA;
ATTORNEY GENERAL OF STATE OF LOUISIANA;
DOES 1-1000 (DISTRICT ATTORNEYS FOR THE
STATE OF LOUISIANA); STATE OF MAINE;
ATTORNEY GENERAL OF MAINE; DOES 1-1000
(DISTRICT ATTORNEYS FOR THE STATE OF
MAINE); STATE OF MINNESOTA; ATTORNEY
GENERAL OF MINNESOTA; DOES 1-1000
(DISTRICT ATTORNEYS FOR THE STATE OF
MINNESOTA); STATE OF NEVADA; ATTORNEY
GENERAL OF NEVADA; DOES 1-1000 (DISTRICT
ATTORNEYS FOR THE STATE OF NEVADA);
STATE OF NEW HAMPSHIRE; ATTORNEY
GENERAL OF NEW HAMPSHIRE; DOES 1-1000
(DISTRICT ATTORNEYS FOR THE STATE OF
NEW HAMPSHIRE); STATE OF NEW MEXICO;
ATTORNEY GENERAL FOR NEW MEXICO;
DOES 1-1000 (DISTRICT ATTORNEYS FOR THE
STATE OF NEW MEXICO); STATE OF NORTH
CAROLINA; ATTORNEY GENERAL FOR NORTH
CAROLINA; DOES 1-1000 (DISTRICT ATTORNEYS
FOR THE STATE OF NORTH CAROLINA); STATE OF
NORTH DAKOTA; ATTORNEY GENERAL OF
NORTH DAKOTA; DOES 1-1000 (DISTRICT
ATTORNEYS FOR THE STATE OF NORTH DAKOTA};
STATE OF OKLAHOMA; ATTORNEY GENERAL OF
OKLAHOMA; DOES 1-1000 (DISTRICT ATTORNEYS
OF THE STATE OF OKLAHOMA); STATE OF
PENNSYLVANIA; ATTORNEY GENERAL OF
PENNSYLVANIA; DOES 1-1000 (DISTRICT
ATTORNEYS FOR THE STATE OF PENNSYLVANIA);
STATE OF TEXAS; ATTORNEY GENERAL OF TEXAS;
DOES 1-1000 (DISTRICT ATTORNEYS FOR THE
STATE OF TEXAS; STATE OF UTAH; ATTORNEY
GENERAL OF UTAH; DOES 1-1000 (DISTRICT
ATTORNEYS FOR THE STATE OF UTAH); STATE
OF VERMONT; ATTORNEY GENERAL OF
VERMONT; DOES 1-1000 (DISTRICT ATTORNEYS


2 - ORDER TO DISMISS
FOR THE STATE OF VERMONT); STATE OF VIRGINIA;
ATTORNEY GENERAL OF VIRGINIA; DOES 1-1000
(DISTRICT ATTORNEYS FOR THE STATE OF
VIRGINIA); STATE OF WASHINGTON; ATTORNEY
GENERAL OF WASHINGTON; DOES 1-1000
(DISTRICT ATTORNEYS FOR THE STATE OF
WASHINGTON); STATE OF WEST VIRGINIA;
ATTORNEY GENERAL OF WEST VIRGINIA;
DOES 1-1000 (DISTRICT ATTORNEYS FOR THE
STATE OF VIRGINIA; STATE OF WISCONSIN;
ATTORNEY GENERAL OF WISCONSIN; DOES
1-1000 (DISTRICT ATTORNEYS FOR THE STATE
OF WISCONSIN); HON. JUDGE SIMON FOR THE
U.S. DISTRICT COURT FOR THE DISTRICT OF
OREGON; and HON. JUDGE ACOSTA FOR THE
U.S. DISTRICT COURT FOR THE DISTRICT OF
OREGON,

              Defendants.

IMMERGUT, J.

       Plaintiff, an inmate at the Washington County Jail, brings this civil action prose. Pursuant

to an Order entered this date, the Court granted Plaintiffs Application to Proceed In Forma

Pauperis. However, for the reasons set forth below, the Court dismisses Plaintiff's Complaint.

                                       BACKGROUND

       Plaintiff names as Defendants 25 states and the District of Columbia, as well as their

respective Attorneys General and District Attorneys (whom he identifies as "Does 1-1000" for each)

(referred to hereafter collectively as the "state Defendants"). Plaintiff also names as Defendants

District Judge Michael H. Simon and Magistrate Judge John V. Acosta.

       As to the state Defendants, Plaintiff seeks to challenge the validity of state statutes

prohibiting the dissemination of "revenge porn." Plaintiff was convicted under Oregon's version




3 - ORDER TO DISMISS
of the statute, Or. Rev. Stat. § 163.472. Plaintiff alleges the various state laws violate the First

Amendment and federal copyright laws, and are preempted by other federal statutes.

       As to Judges Simon and Acosta, Plaintiff challenges the following provision entered in an

Order issued by Judge Simon in another case:

       Plaintiff may not file a new case in this Court seeking money damages for his
       allegedly invalid criminal prosecution unless he obtains habeas corpus relief or has
       had his conviction reversed, expunged, or declared invalid. Plaintiff may not file a
       new case in this Court challenging the constitutionality of Oregon Revised Statutes
       § 163.472 until he has exhausted his state administrative remedies. The Clerk of the
       Court is directed not to accept any new complaint from Plaintiff raising such claims
       unless the complaint contains allegations that these prerequisites have been met.

Barber v. Vance, Case No. 3:16-cv-02105-AC, January 18, 2019 Order, Docket No. 371, p. 7.

Plaintiff alleges the order violates his First Amendment rights.

       By way ofremedy in his Complaint, Plaintiff seeks judgment declaring the various state laws

unconstitutional and unenforceable, requiring the release of all persons convicted of violating those

laws, enjoining the further enforcement of the laws, and declaring that Judges Simon and Acosta

violated Plaintiffs First Amendment rights. Plaintiff also filed a Motion for Preliminary Injunction

seeking an order enjoining the continuing operation of Or. Rev. Stat.§ 163.472 and requiring his

release from incarceration.

                                           STANDARDS

       A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (I) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b). When a plaintiff

is proceeding pro se, the court must construe the pleadings liberally and afford the plaintiff the


4 - ORDER TO DISMISS
benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Moreover, before dismissing a

pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff with a

statement of the complaint's deficiencies. Karim-Panahi v. Los Angeles Police Dept., 839 F .2d 621,

623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A prose litigant

will be given leave to amend his or her complaint unless it is clear that the deficiencies of the

complaint cannot be cured by amendment. Karim-Panahi, 839 F.2d at 623; Lopez v. Smith, 203 F.3d

1122, 1130-31 (9th Cir. 2000).

                                          DISCUSSION

I.     State Defendants

       Plaintiff previously attempted to challenge the Oregon "revenge porn" statutes in Barber v.

Vance, Case No. 3:16-cv-02105-AC. 1       On October 10, 2018, Magistrate Judge Acosta issued a

Findings and Recommendation recommending that Plaintifr s challenge be rejected, and on January

18, 2019, District Judge Simon issued his Order adopting Judge Acosta's Findings and

Recommendation. Barberv. Vance, Case No. 3:16-cv-02105-AC, October 10, 2018, Findings and

Recommendation, Docket No. 341, and Order, Docket No. 371.

       Plaintiff also previously brought a case in this Court purporting to challenge the validity of

the Oregon statutes and the other state laws at issue here. See Barber v. Oregon, et al., Case No.

3:18-cv-00855-AC. On December 21, 2018, District Judge Marco A. Hernandez issued an Order

dismissing that Complaint pursuant to 28 U .S.C. § 1915(e)(2). Judge Hernandez found that Plaintiff

lacked standing to challenge the statutes enacted by the states other than Oregon, that Plaintifr s


       1
        The Court takes judicial notice of Plaintiffs prior proceedings in this Court. Fed. R. Evid.
20l(b)(2); In re Korean Air Lines Co., 642 F.3d 685, 689 n.1 (9th Cir. 2011); United States v.
Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

5 - ORDER TO DISMISS
claim against the State of Oregon and the Oregon Attorney General were subject to sovereign

immunity under the Eleventh Amendment, and that the Rooker-Feldman doctrine precluded Plaintiff

from pursuing a de facto appeal of his state conviction through a civil rights action. 2

       "Res judicata, also known as claim preclusion, bars litigation in a subsequent action of any

claims that were raised or could have been raised in the prior action." Owens v. Kaiser Found.

Health Plan, Inc., 244 F.3d 708,713 (9th Cir. 2001) (quoting WesternRadioServs. Co. v. Glickman,

123 F.3d 1189, 1192 (9th Cir. 1997)). Res judicata applies to bar an action when there is: (1)

"identity or privity between parties"; (2) "an identity of claims"; and (3) "a final judgment on the

merits." Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002).

       "[l]f a court is on notice that it has previously decided the issue presented, the court may

dismiss the action sua sponte, even though the defense [of res judicata] has not been raised. This

result is fully consistent with the policies underlying res judicata: it is not based solely on the

defendant's interest in avoiding the burdens of twice defending a suit, but is also based on the

avoidance of unnecessary judicial waste." Arizona v. California, 530 U.S. 392, 412 (2000),

supplemented, 531 U.S. 1 (citations omitted). However, the parties should have an opportunity to

be heard prior to a court's sua sponte dismissal based on res judicata. See Headwaters Inc. v. U.S.

Forest Serv., 399 F.3d 1047, 1055 (9th Cir. 2005).

       Privity exists when "a person [is] so identified in interest with a party to former litigation that

he represents precisely the same right in respect to the subject matter involved." United States v.

Bhatia, 545 F.3d 757, 759 (9th Cir. 2008) (quoting In re Schimmels, 127 F.3d 875, 881 (9th Cir.


        2
        Judge Hernandez also found that Plaintiffs claim for money damages was barred under
Heckv. Humphrey, 512 U.S. 477 (1994). Plaintiff does not, however, seek money damages in this
action.

6 - ORDER TO DISMISS
1997)). Here, Plaintiff names the same state Defendants as in his prior action. Hence, the "identity

of parties" element of res judicata is met.

        In considering whether a present dispute concerns the same claims as a prior case, the Ninth

Circuit considers:

        ( 1) Whether rights or interests established in the prior judgment would be destroyed
        or impaired by prosecution of the second action; (2) whether substantially the same
        evidence is presented in the two actions; (3) whether the two suits involve
        infringement of the same right; and (4) whether the two suits arise out of the same
        transactional nucleus of facts. The last of these criteria is the most important.

Headwaters, 399 F.3dat 1052 (quoting Costantiniv. Trans World Airlines, 681 F.2d 1199, 1201-02

(9th Cir. 1982)). Here, the allegations of the instant Complaint are virtually identical to those

contained in Plaintiffs prior action. Hence, because both actions arise from the same set of factual

circumstances and involve the "same transactional nucleus," the "identity of claims" element of res

judicata is met.

        Finally, "a dismissal for failure to state a claim is an adjudication on the merits" for the

purposes of res judicata. Bailey v. Zimmer, 993 F.2d 881, 881 (9th Cir. 1993). Here, Judge

Hernandez dismissed Plaintiffs claims with prejudice and without leave to amend for failure to state

a claim. Accordingly, the doctrine ofres judicata precludes Plaintiff from re-litigating his challenges

to the state laws.

II.     Defendants Judge Simon and Judge Acosta

        Plaintiffs claims against Judges Simon and Acosta are barred by absolute immunity.

"[A]bsolute immunity insulates judges from charges of erroneous acts or irregular action, even when

it is alleged that such action was driven by malicious or corrupt motives." In re Castillo, 297 F.3d

940, 947 (9th Cir. 2002) (citing Forrester v. White, 484 U.S. 219,225 (1988)). Moreover,judicial


7 - ORDER TO DISMISS
immunity also bars declaratory and injunctive relief against federal judges. See Atkinson-Baker &

Assocs. v. Kolts, 1 F.3d 1452, 1454 (9th Cir.1993). Accordingly, Plaintifrs claims against Judge

Simon and Judge Acosta are dismissed.

                                           CONCLUSION

           Based on the foregoing, the Court DISMISSES Plaintifrs Complaint. The dismissal of

Plaintifr s claims against Judge Simon and Judge Acosta is with prejudice. As to the remainder of

Plaintifr s claims, because the Court must provide Plaintiff the opportunity to be heard on the res

judicata matter, Plaintiff may file an Amended Complaint, curing the deficiencies noted above,

within 30 days of the date of this order. Plaintiff is advised that failure to file an Amended

Complaint will result in the dismissal ofthis proceeding. In lieu of an Amended Complaint, Plaintiff

may move to voluntarily dismiss this action, without prejudice. 3

           The Court DENIES Plaintifrs Motion for Preliminary Injunction (ECF No. 6) as Plaintiff

has not established a likelihood of success on the merits. See Nat'l Inst. of Family and Life

Advocates v. Harris, 839 F.3d 823, 834 (9th Cir. 2016) (setting forth standards for preliminary




       3
        Plaintiff is advised that under the Prison Litigation Reform Act, a prisoner is prohibited from
proceeding in a civil action without full payment of the filing fee if the prisoner has, on three or more
occasions, while incarcerated or detained in any facility, brought an action in a court of the United
States that was dismissed as frivolous or for failure to state a claim unless the prisoner is under
imminent danger of serious physical harm. 28 U.S.C. § 1915(g).

8 - ORDER TO DISMISS
injunctions). The Court also DENIES Plaintiffs Motion to Compel Service by US Marshals (ECF

No. 5).

          IT IS SO ORDERED.

          DATED this   .z!:;iay of October,
                                              Karin J. lmmergut
                                              United States District Judge




9 - ORDER TO DISMISS
